Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.

In the remarks, Applicant argued in substance that

 	(A)	Vandermolen fails to disclose “causing output of an indication of the points of interest during playback of the content item.”
	As to point (A), Vandermolen does disclose causing output of an indication of the points of interest during playback of the content item (i.e., monitoring instant messages sent by viewer of a video while the video is perceivable to the viewers (i.e., during playback of the content item)…conditioned on the aggregate number of the identified instant messages meeting the threshold, calculating based on the particular point in the timeline of the video and based on the determined amount of time associated with the anticipated event of interest, a start time and an end time of the scene of the video in which  the event of interest occurs…generating metadata that specifies the start time and the end time of the scene of the video in which the event of interest occurs(i.e., causing output of an indication of the point of interest), col. 26 claim 1).

	(B)	Thresholds discussed in Andrews do not pertain to a quantity of the plurality of messages.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Vandermolen does disclose determining, based on the quantity satisfying a threshold, a segment of the content item associated with the first time period to be a point of interest (i.e., if number of instant messages received during a particular time span exceeds a threshold number, the time span may be deemed to include an event of interest, col. 11 lines 11 -26) as recited in the claim(s).
Please note that the feature “threshold” is not defined in the claim(s).

(C)	There is no motivation to combine the Vandermolen and Andrews references.
As to point(C), In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Vandermolen, in col. 5 lines 44-52, discloses a threshold. Andrews, in page 3 paragraph [0028], further discloses a different threshold is defined for different content. Therefore, it would have been obvious to one of ordinary skill in the 

(D)	Prior art does not disclose determining a start time of the segment based on an average time that the plurality of messages was posted during the first time period.
As to point (D), Vandermolen does disclose determining a start time of the segment based on an average time that the plurality of messages was posted during the first time period (i.e., conditioned on the aggregate number of the identified instant messages meeting the threshold, calculating, based on the particular point in the timeline of the video and based on the determined amount of time associated with the anticipated event of interest, a start time of a scene of the video in which the event of interest occurs, col. 26 claim 1).

(F)	Vandermolen fails to disclose during playback of the segment, causing output via a requesting device, of one or more messages relating to the segment.
As to point (F), Vandermolen fails to disclose during playback of the segment, causing output via a requesting device, of one or more messages relating to the segment (i.e., presenting the final game of the 2006 World Cup and shows instant messages, Fig. 10 col. 23 lines 33-48).

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441